
	

113 HR 3071 IH: No Special Treatment for Congress Act
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3071
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to provide that no Government contribution may be made toward the cost of
		  Exchange coverage for any Member of Congress or congressional
		  staff.
	
	
		1.Short titleThis Act may be cited as the
			 No Special Treatment for Congress
			 Act.
		2.Government
			 contribution not permittedSection 1312(d)(3)(D) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is
			 amended—
			(1)by redesignating
			 clause (ii) as clause (iii); and
			(2)by inserting after
			 clause (i) the following:
				
					(ii)Government
				contribution not permittedNotwithstanding any provision of chapter 89
				of title 5, United States Code, or of any other law, no Government contribution
				under such chapter may be made for health benefits obtained by any Member of
				Congress or congressional staff in accordance with clause
				(i).
					.
			
